DETAILED ACTION
This office action is a response to the application filed 10 June 2019, wherein claims 33-38 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 June 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The examiner respectfully notes that all foreign patent documents and non-patent literature do not appear to have been submitted.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom 1404952.2 on 19 March 2014. It is noted, however, 

Claim Objections
Claims 33, 34, and 37 are objected to because of the following informalities:  the term IE occurs on line 10 and line 17 and is only described as the acronym for information element on line 19.  Acronyms should be defined upon their first use within the body of the claim and then can be referred through the acronym after this definition.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2014/0094183 A1), hereafter referred Gao, in view of Hakola et al. (US 2013/0155962 A1), hereafter referred Hakola.

Regarding claim 33, Gao teaches a method performed by a user equipment (UE) that is capable of device-to-device communication and that can operate in two modes for resource allocation comprising:
a scheduled resource allocation mode in which the UE requests transmission resources from a base station and in which the base station schedules resources for device to device communication (Gao, Fig. 2, [0047], [0053]-[0054]; the eNB allocates one or more configured resource pools to a D2D pair/cluster.  When the UEs of a D2D cluster determine and indicate an overload status to the eNB, a new or reconfigured D2D resource pool can be requested so as to avoid collisions.  For example the eNB decides that there are other available and free resources, the eNB may replace resources configured for the OI sending D2D cluster); and
an autonomous resource selection mode in which the UE on its own selects resources from resource pools (Gao, Fig. 3, [0056]-[0063]; when a new D2D communication is to be established, each newly set up D2D pair/cluster first listens to RU signaling from other UEs or D2D clusters and the information provided by the eNB and indicating the resources in the configured D2D resource pool to be used to RU signaling are determined.  After the newly configured D2D pair/cluster determines that there are suitable resources, resources of the available resources indicated in the allocated resource pool are selected and reserved for the D2D communications to be established in the own D2D cluster);
the method comprising:
receiving at least one timer IE representing a time period (Gao, Fig. 3, [0057]; each D2D pair/cluster to be set up receives the information indicating the resource pool send in step S20 of Fig. 2, where the information includes a resource indication and time period indication for a resource utilization signaling); 
receiving a measurement configuration for configuring the UE to report at least one communication metric (Gao, Fig. 3, [0060]-[0066]; based on the RU signaling received, the newly configured D2D pair/cluster determines whether there are suitable resources indicated in the allocated resource pool and the UEs of the D2D pair will send an overload indication if there are not suitable resources determined);
reporting measurement results for the at least one communication metric that the UE is configured to report (Gao, Fig. 3, [0060]-[0066]; based on the RU signaling received, the newly configured D2D pair/cluster determines whether there are suitable resources indicated in the allocated resource pool and the UEs of the D2D pair will send an overload indication if there are not suitable resources determined); and
when the UE is configured, in a cell, to use scheduled resource allocation: 
when a time period represented by the at least one timer IE is ongoing, and when the cell is a cell in which information is broadcast that includes an information element (IE) identifying at least one pool of radio resources (Gao, [0060]; the RU signaling may be signalled by broadcasting by a cluster head of the D2D cluster, the RU signaling may indicate the resource utilization in both frequency and time domain), selecting resources from the at least one pool of radio resources configured by the IE identifying at least one pool of radio resources, wherein transmission using the resources of the at least one resource pool is dependent on at least one measured value of the at least one communication metric (Gao, [0063]; in case it is determined that there are suitable resources, resources of the available resources indicated in the allocated resource pool are selected and reserved for the D2D communication to be established); and otherwise 
requesting the base station to assign resources for device-to-device communication (Gao, [0066], [0069]-[0072], [0074]-[0075]; in case the determination is negative, ie. There are no vacant or improper resources detected, an OI signaling is sent to the eNB, the eNB may select and reserve further vacant resources, if available, for the D2D pair/cluster).
Gao does not explicitly teach the predefined resources may have been received by the UE from the eNB in a system information block.
However, Hakola teaches the predefined resources may have been received by the UE from the eNB in a system information block (Hakola, Fig. 5, [0091]; the UE may have received corresponding system information indicating the predefined resources beforehand from the eNB).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Gao to include the above recited limitations as taught by Hakola in order to control resource allocation and transmission of control information to a communication network element (Hakola, [0001]).

Regarding claim 34, Gao teaches a user equipment (UE) that is capable of device-to-device communication, the UE comprising: 
a controller (Gao, Fig. 7, [0098]; processor/controller 21) and a transceiver (Gao, Fig. 7, [0098]; I/O 22); wherein said controller is configured to:
control the UE to operate in any of two modes for resource allocation (Gao, [0006]; there are different approaches conceivable which can mainly be classified into two categories: autonomous D2D and eNB controlled in-band D2D), the modes comprising:
a scheduled resource allocation mode in which the UE requests transmission resources from a base station and in which the base station schedules resources for device to device communication (Gao, Fig. 2, [0047], [0053]-[0054]; the eNB allocates one or more configured resource pools to a D2D pair/cluster.  When the UEs of a D2D cluster determine and indicate an overload status to the eNB, a new or reconfigured D2D resource pool can be requested so as to avoid collisions.  For example the eNB decides that there are other available and free resources, the eNB may replace resources configured for the OI sending D2D cluster); and
an autonomous resource selection mode in which the UE on its own selects resources from resource pools (Gao, Fig. 3, [0056]-[0063]; when a new D2D communication is to be established, each newly set up D2D pair/cluster first listens to RU signaling from other UEs or D2D clusters and the information provided by the eNB and indicating the resources in the configured D2D resource pool to be used to RU signaling are determined.  After the newly configured D2D pair/cluster determines that there are suitable resources, resources of the available resources indicated in the allocated resource pool are selected and reserved for the D2D communications to be established in the own D2D cluster);
control the transceiver to receive at least one timer IE representing a time period (Gao, Fig. 3, [0057]; each D2D pair/cluster to be set up receives the information indicating the resource pool send in step S20 of Fig. 2, where the information includes a resource indication and time period indication for a resource utilization signaling);
control the transceiver to receive a measurement configuration for configuring the UE to report at least one communication metric (Gao, Fig. 3, [0060]-[0066]; based on the RU signaling received, the newly configured D2D pair/cluster determines whether there are suitable resources indicated in the allocated resource pool and the UEs of the D2D pair will send an overload indication if there are not suitable resources determined);
control the transceiver to report measurement results for the at least one communication metric that the UE is configured to report (Gao, Fig. 3, [0060]-[0066]; based on the RU signaling received, the newly configured D2D pair/cluster determines whether there are suitable resources indicated in the allocated resource pool and the UEs of the D2D pair will send an overload indication if there are not suitable resources determined); and
control the UE, when the UE is configured to use scheduled resource allocation in a cell:
when a time period represented by the at least one timer IE is ongoing, and when the cell is a cell in which information is broadcast that includes an information element (IE) identifying at least one pool of radio resources (Gao, [0060]; the RU signaling may be signalled by broadcasting by a cluster head of the D2D cluster, the RU signaling may indicate the resource utilization in both frequency and time domain), to select resources from the at least one pool of radio resources configured by the IE identifying at least one pool of radio resources, wherein transmission using the resources of the at least one resource pool is dependent on at least one measured value of the at least one communication metric (Gao, [0063]; in case it is determined that there are suitable resources, resources of the available resources indicated in the allocated resource pool are selected and reserved for the D2D communication to be established); and otherwise 
to request the base station to assign resources for device-to-device communication (Gao, [0066], [0069]-[0072], [0074]-[0075]; in case the determination is negative, ie. There are no vacant or improper resources detected, an OI signaling is sent to the eNB, the eNB may select and reserve further vacant resources, if available, for the D2D pair/cluster).
Gao does not explicitly teach the predefined resources may have been received by the UE from the eNB in a system information block.
However, Hakola teaches the predefined resources may have been received by the UE from the eNB in a system information block (Hakola, Fig. 5, [0091]; the UE may have received corresponding system information indicating the predefined resources beforehand from the eNB).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Gao to include the above recited limitations as taught by Hakola in order to control resource allocation and transmission of control information to a communication network element (Hakola, [0001]).

Regarding claim 35, Gao teaches a method, performed by a base station that is configured to communicate with a user equipment (UE) that that is capable of device-to-device communication and that can operate in two modes for resource allocation comprising:
a scheduled resource allocation mode in which the UE requests transmission resources from a base station and in which the base station schedules resources for device to device communication (Gao, Fig. 2, [0047], [0053]-[0054]; the eNB allocates one or more configured resource pools to a D2D pair/cluster.  When the UEs of a D2D cluster determine and indicate an overload status to the eNB, a new or reconfigured D2D resource pool can be requested so as to avoid collisions.  For example the eNB decides that there are other available and free resources, the eNB may replace resources configured for the OI sending D2D cluster); and
an autonomous resource selection mode in which the UE on its own selects resources from resource pools (Gao, Fig. 3, [0056]-[0063]; when a new D2D communication is to be established, each newly set up D2D pair/cluster first listens to RU signaling from other UEs or D2D clusters and the information provided by the eNB and indicating the resources in the configured D2D resource pool to be used to RU signaling are determined.  After the newly configured D2D pair/cluster determines that there are suitable resources, resources of the available resources indicated in the allocated resource pool are selected and reserved for the D2D communications to be established in the own D2D cluster); 
the method comprising:
operating a cell (Gao, [0024]; D2D communication within a cell);
broadcasting information in the cell that includes an information element (IE) identifying at least one pool of radio resources (Gao, [0060]; the RU signaling may be signalled by broadcasting by a cluster head of the D2D cluster, the RU signaling may indicate the resource utilization in both frequency and time domain);
signalling, to the UE, at least one timer IE representing a time period (Gao, Fig. 3, [0057]; each D2D pair/cluster to be set up receives the information indicating the resource pool send in step S20 of Fig. 2, where the information includes a resource indication and time period indication for a resource utilization signaling); 
providing, to the UE, a measurement configuration for configuring the UE to report at least one communication metric (Gao, Fig. 3, [0060]-[0066]; based on the RU signaling received, the newly configured D2D pair/cluster determines whether there are suitable resources indicated in the allocated resource pool and the UEs of the D2D pair will send an overload indication if there are not suitable resources determined);
receiving, from the UE, a report of measurement results for the at least one communication metric that the UE is configured to report (Gao, Fig. 3, [0060]-[0066]; based on the RU signaling received, the newly configured D2D pair/cluster determines whether there are suitable resources indicated in the allocated resource pool and the UEs of the D2D pair will send an overload indication if there are not suitable resources determined); and
when the UE is configured, in the cell, to use scheduled resource allocation:
when a time period represented by the at least one timer IE is ongoing, the UE selects its own resources from the at least one pool of radio resources configured by the IE identifying at least one pool of radio resources, wherein transmission using the resources of the at least one resource pool is dependent on at least one measured value of the at least one communication metric (Gao, [0063]; in case it is determined that there are suitable resources, resources of the available resources indicated in the allocated resource pool are selected and reserved for the D2D communication to be established); and otherwise 
receiving a request from the base station to assign resources for device-to-device communication (Gao, [0066], [0069]-[0072], [0074]-[0075]; in case the determination is negative, ie. There are no vacant or improper resources detected, an OI signaling is sent to the eNB, the eNB may select and reserve further vacant resources, if available, for the D2D pair/cluster).
Gao does not explicitly teach the predefined resources may have been received by the UE from the eNB in a system information block.
However, Hakola teaches the predefined resources may have been received by the UE from the eNB in a system information block (Hakola, Fig. 5, [0091]; the UE may have received corresponding system information indicating the predefined resources beforehand from the eNB).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Gao to include the above recited limitations as taught by Hakola in order to control resource allocation and transmission of control information to a communication network element (Hakola, [0001]).

Regarding claim 36, Gao teaches a base station that is configured to communicate with a user equipment (UE) that that is capable of device-to-device communication and that can operate in two modes for resource allocation comprising:
a scheduled resource allocation mode in which the UE requests transmission resources from a base station and in which the base station schedules resources for device to device communication (Gao, Fig. 2, [0047], [0053]-[0054]; the eNB allocates one or more configured resource pools to a D2D pair/cluster.  When the UEs of a D2D cluster determine and indicate an overload status to the eNB, a new or reconfigured D2D resource pool can be requested so as to avoid collisions.  For example the eNB decides that there are other available and free resources, the eNB may replace resources configured for the OI sending D2D cluster); and
an autonomous resource selection mode in which the UE on its own selects resources from resource pools (Gao, Fig. 3, [0056]-[0063]; when a new D2D communication is to be established, each newly set up D2D pair/cluster first listens to RU signaling from other UEs or D2D clusters and the information provided by the eNB and indicating the resources in the configured D2D resource pool to be used to RU signaling are determined.  After the newly configured D2D pair/cluster determines that there are suitable resources, resources of the available resources indicated in the allocated resource pool are selected and reserved for the D2D communications to be established in the own D2D cluster);
the base station comprising:
a controller (Gao, Fig. 6, [0095]; processor 11) and a transceiver (Gao, Fig. 6, [0095]; I/O unit 12); wherein said controller is configured to:
control the base station to operate a cell; control the transceiver to broadcast information in the cell that includes an information element (IE) identifying at least one pool of radio resources (Gao, [0060]; the RU signaling may be signalled by broadcasting by a cluster head of the D2D cluster, the RU signaling may indicate the resource utilization in both frequency and time domain);
control the transceiver to signal, to the UE, at least one timer IE representing a time period (Gao, Fig. 3, [0057]; each D2D pair/cluster to be set up receives the information indicating the resource pool send in step S20 of Fig. 2, where the information includes a resource indication and time period indication for a resource utilization signaling);
control the transceiver to provide, to the UE, a measurement configuration for configuring the UE to report at least one communication metric (Gao, Fig. 3, [0060]-[0066]; based on the RU signaling received, the newly configured D2D pair/cluster determines whether there are suitable resources indicated in the allocated resource pool and the UEs of the D2D pair will send an overload indication if there are not suitable resources determined);
control the transceiver to receive, from the UE, a report of measurement results for the at least one communication metric that the UE is configured to report (Gao, Fig. 3, [0060]-[0066]; based on the RU signaling received, the newly configured D2D pair/cluster determines whether there are suitable resources indicated in the allocated resource pool and the UEs of the D2D pair will send an overload indication if there are not suitable resources determined); and
control the base station such that, when the UE is configured, in the cell, to use scheduled resource allocation:
when a time period represented by the at least one timer IE is ongoing, the UE selects its own resources from the at least one pool of radio resources configured by the IE identifying at least one pool of radio resources, wherein transmission using the resources of the at least one resource pool is dependent on at least one measured value of the at least one communication metric (Gao, [0063]; in case it is determined that there are suitable resources, resources of the available resources indicated in the allocated resource pool are selected and reserved for the D2D communication to be established); and otherwise 
the transceiver receives a request from the base station to assign resources for device-to-device communication (Gao, [0066], [0069]-[0072], [0074]-[0075]; in case the determination is negative, ie. There are no vacant or improper resources detected, an OI signaling is sent to the eNB, the eNB may select and reserve further vacant resources, if available, for the D2D pair/cluster).
Gao does not explicitly teach the predefined resources may have been received by the UE from the eNB in a system information block.
However, Hakola teaches the predefined resources may have been received by the UE from the eNB in a system information block (Hakola, Fig. 5, [0091]; the UE may have received corresponding system information indicating the predefined resources beforehand from the eNB).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Gao to include the above recited limitations as taught by Hakola in order to control resource allocation and transmission of control information to a communication network element (Hakola, [0001]).

Regarding claim 37, Gao in view of Hakola teaches a non-transitory computer readable medium storing computer program product for a computer device, and the computer program containing software code which, when loaded onto a computer device (Gao, [0023]; a computer program product comprising software code portions may perform the steps of the method when run on a computer), causes the computer device to perform a method as claimed in Claim 33 above.

Regarding claim 38, Gao in view of Hakola teaches a non-transitory computer readable medium storing computer program product for a computer device, and the computer program containing software code which, when loaded onto a computer device (Gao, [0023]; a computer program product comprising software code portions may perform the steps of the method when run on a computer), causes the computer device to perform a method as claimed in Claim 35 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, especially Lee et. al (US 2017/0064733 A1) which teaches the invention on its own but not used as its effectively filed date does not qualify as prior art if the foreign priority of the instant application is perfected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284.  The examiner can normally be reached on Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.M./Examiner, Art Unit 2416   
                                                                                                                                                                                                   /AJIT PATEL/Primary Examiner, Art Unit 2416